DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 02/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9775775, 10307333, 10023495, 10117806, 9763852, 10507164, 9744099, 9918898, 10034816, 9428302, 10273048, 10273049, 9668936, and 9034442 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cory Ingle on 2/19/2021.
The application has been amended as follows: 
In claim 1 on line 12, immediately after “glass composition;” please insert “wherein the low-friction coating does not include a fluoropolymer;”
In claim 12 on line 10, immediately after “1 µm;” please insert “the low-friction coating does not include a fluoropolymer;”


In claim 19 on line 2, immediately after “polymer” please insert “further”
In claim 19 on line 4, immediately after “polybisthiazoles,” please insert “or”
In claim 19 on line 5, please delete “, fluoropolymers, silicone resins and silsesquioxane-based polymers”

In claim 23 on line 2, immediately after “polymer” please insert “further”
In claim 23 on line 4, immediately after “polybisthiazoles,” please insert “or”
In claim 23 on line 5, please delete “, fluoropolymers, silicone resins and silsesquioxane-based polymers”

In claim 28 on line 7, immediately after “1 µm;” please insert “the low-friction coating does not include a fluoropolymer;”
In claim 32 on line 8, immediately after “1 µm;” please insert “the low-friction coating does not include a fluoropolymer;”

In claim 33 on line 2, immediately after “polymer” please insert “further”
In claim 33 on line 4, immediately after “polybisthiazoles,” please insert “or”
In claim 33 on line 5, please delete “, fluoropolymers, silicone resins and silsesquioxane-based polymers”


In claim 36, please delete “comprises” and insert “is” in its place

In claim 52 on line 10, immediately after “1 µm;” please insert “the low-friction coating does not include a fluoropolymer;”

Please cancel claims 35 and 54-59.


Election/Restrictions
Claims 1, 3, 9, 11-34, and 36-52 are allowable. Claims 4-8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the species, as set forth in the Office action mailed on 6/12/2020, is hereby withdrawn and claims 4-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-9, 11-34, and 36-52 are allowed.


The following is an examiner’s statement of reasons for allowance:
The amendments made by applicants in their response on 1/07/2021 and the Examiner’s amendment set forth above have overcome all remaining rejections.  The coated glass pharmaceutical packages having the thermal stability, the mass loss percentage, the increase in coefficient of friction after exposure to the temperature range claimed, the number of glass checks after exposure to the temperature claimed or the light transmission after exposure to the temperatures claimed in combination with the rest of the limitations claimed in independent claims 1, 12, 14, 15, 28, 32 and 52 with the evidence in the Liu et al. reference has overcome the Dean et al. and Layne et al. rejections.  The Examiner cannot by the preponderance of the evidence make the argument that the silicones of Dean et al. or Layne et al. would intrinsically possess these properties; further, it would have been clearly improper hindsight to have rendered these properties obvious. 
Applicants’ amendment inserting the thicknesses of the low-friction coating into claims 1, 12, 14, 28, 32 and 52 in combination with the rest of the limitations claimed has overcome the Perrot rejection.  It would have been clear hindsight rationale to have made the coating of Perrot be the thickness claimed.
The Examiner’s amendment inserting the limitations that “the low-friction coating does not include a fluoropolymer” finds support in the fact that applicants have a fluoropolymer as one of their preferred options in their specification, and therefore since applicants’ recite this material they have support to exclude said material.  This limitation in combination with the rest of the limitations claimed has overcome the Iyer et al. rejections as all of the coating layers of Iyer et al. would necessarily possess a fluoropolymer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Gerard Higgins/Primary Examiner, Art Unit 1796